Citation Nr: 0014666	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right long thoracic nerve palsy (minor) due to subclavian 
vein thrombosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had verified active military service from May 
1982 to October 1984.

This appeal arises from an April 1993 rating decision of the 
New York, New York, regional office (RO) which granted a 30 
percent disability evaluation for service-connected right 
long thoracic nerve palsy (minor) due to subclavian vein 
thrombosis.  The notice of disagreement was received in 
December 1993.  The statement of the case was issued in April 
1996.  The veteran's substantive appeal was received in May 
1996.  During the course of this appeal, the veteran 
relocated to Georgia and, subsequently, to Aviano, Italy.  
Jurisdiction over the matter has been transferred to the 
Washington RO.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 
1 Vet.App. 78 (1990).  In the context of a claim for an 
increased evaluation of a condition previously adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  Therefore, the appellant in the instant case has 
stated a well-grounded claim for an increased evaluation for 
her service-connected right long thoracic nerve palsy (minor) 
due to subclavian vein thrombosis.  Thus, VA is obligated to 
assist her in the development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

At her most recent neurological examination in March 1999, 
the veteran reported that she was receiving treatment for her 
service-connected right long thoracic nerve palsy through the 
Aviano Air Force Base (AFB) in Italy.  There is no indication 
that the RO sought to obtain those records.  In this regard, 
the U.S. Court of Appeals for Veterans Claims has held that 
the duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  Moreover, the development of facts 
includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  The duty to assist is 
neither optional nor discretionary.  See Littke.  Therefore, 
this matter must be returned to the RO in order to obtain the 
records from the medical facility at Aviano AFB.

Review of the claims folder also shows that the veteran 
requested that she be scheduled for a personal hearing before 
a Member of the Board.  A hearing before the Travel Section 
of the Board was scheduled for September 15, 1997.  However, 
in a statement dated on September 4, 1997, the veteran, 
through her representative, reported that she had moved to 
Italy with her husband.  In an undated statement, she 
indicated she would be unable to attend her hearing because 
she did not have enough time to schedule a return flight.  
She made no indication that she wished to withdraw her 
request for a personal hearing before a Member of the Board.  
Given the unusual circumstances of the veteran's current 
residency, the RO should contact the veteran and ascertain 
whether she still wishes to appear for a personal hearing 
before a Member of the Board.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The veteran should be contacted and 
asked whether she still wishes to appear 
for a personal hearing before a Member of 
the Board of Veterans' Appeals.  

2.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who treated 
her for her service-connected right long 
thoracic nerve palsy since June 1997.  
After securing the necessary release(s), 
the RO should request copies of the 
records which are not already contained 
in the claims folders, to include medical 
records from the U.S. Air Force Base in 
Aviano, Italy.

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for a VA neurological examination 
to determine the severity of her service-
connected right long thoracic nerve palsy 
(minor) due to subclavian vein 
thrombosis.  If the veteran is still 
residing in Italy, the RO should arrange 
for either an examination by U.S. 
military personnel, a VA fee-basis 
examination, or other examination as 
deemed appropriate by the RO.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  A copy of the 
notification letter should be associated 
with the claims file.  A copy of the 
claims folder, to include this Remand, 
must be made available to the examiner 
for review prior to the examination.  
Such tests as the examiner deems 
necessary should be performed.

The examiner is requested to identify 
which nerve(s) is (are) involved with the 
veteran's service-connected disability, 
i.e., right long thoracic nerve palsy.  
The examiner should indicate which 
neurologic symptoms are attributable to 
the service-connected disability.  In 
addition, the examiner is specifically 
requested to comment on the severity of 
any residual paralysis due to the nerve 
palsy; e.g., is the paralysis complete 
or, if incomplete, is it severe, 
moderate, or mild, see 38 C.F.R. § 
4.124a, Diagnostic Code 8511 (1999).  If 
the veteran has neurologic symptoms that 
are unrelated to her service-connected 
right long thoracic nerve palsy, the 
examiner is requested to identify these 
symptoms in his or her report.


4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, she and her 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).


